Case: 14-11113      Document: 00513103164         Page: 1    Date Filed: 07/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 14-11113                                    FILED
                                  Summary Calendar                               July 2, 2015
                                                                               Lyle W. Cayce
                                                                                    Clerk
JAMES BOSWELL, Veterans Helping Veterans,

              Plaintiff - Appellant

v.

TEXAS CHRISTIAN UNIVERSITY; HONORABLE JOHN MCHUGH,
Secretary of the Army; VICTOR J. BOSHINI, JR., Chancellor of Texas
Christian University; CLARENCE SCHBAUER, III, Chairmen of the Board
of Trustees; LAW FIRM OF MCDONALD SANDERS; BOARD OF
TRUSTEES TEXAS CHRISTIAN UNIVERSITY; JUDGE TERRY R.
MEANS, U.S. District Judge; ROBERT L. GINSBURG, Attorney for Texas
Christian University,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:14-CV-330


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM:*




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11113    Document: 00513103164     Page: 2   Date Filed: 07/02/2015




      This purported appeal by plaintiff-appellant James Boswell arises out of
the same district court proceeding as Mr. Boswell’s purported appeal in
Boswell v. Texas Christian University, No. 14-11089. The procedural history is
somewhat unusual in that two documents in the district court proceeding gave
rise to two separate appeals, even though they are closely related. We conclude
that the earlier panel’s analysis controls the outcome of this appeal.
      Both appeals ultimately arise out of a memorandum opinion and order
and final judgment entered by the district court on September 16, 2014, which
dismissed Mr. Boswell’s claims against all defendants with prejudice and
imposed costs and fees against Mr. Boswell as sanctions for his frivolous,
baseless, and harassing lawsuits against Texas Christian University and
related defendants (collectively, “TCU Defendants”). The district court noted it
would entertain a request for attorney’s fees from the TCU Defendants.
      On September 26, 2014, Mr. Boswell filed with the district court a
document titled a “Motion for New Trial, Stay on the Proceedings, Visiting
Judge Intervention, and in the alternative this Notice to Appeal.” On
September 29, 2014, the district court construed the document as a notice of
appeal; in the alternative, it denied any relief in the district court. That
purported appeal was assigned Docket Number 14-11089 in this court on
October 10, 2014.
      Next, the TCU Defendants filed an application for attorney’s fees on
September 30, 2014. The district court granted the order on October 2, 2014
and assessed Mr. Boswell with attorney’s fees in the amount of $9,553.00.
      On October 6, 2014, Mr. Boswell filed with the district court a document
titled a “Notice of Appeal to Civil Action 4:14-CV-0330-0 and Request for
Judicial Evaluation of Sanction[;] Motion for Approval of Electronic Filing[;]
Leave of Court to Start over with an Enbanc [sic] Hearing and Replacement
Documentation with a Ten Day Suspense Disregarding the 20 Copies of
    Case: 14-11113        Document: 00513103164      Page: 3   Date Filed: 07/02/2015



                                      No. 14-11113
Excerpts and Previous Motion[;] Update on the Chief Justice to Congress
Impeachment Regarding North Texas Judges[;] Motion to Stay Based on
Evaluation of North District Court Misconduct[; and] Second Motion for Stay
to Recuse Judith Jones and All Judges Who Have Previously Ruled on TCU I,
TCU II, TCU III, and TCU IV.” The October 6 filing was also construed as a
notice of appeal, giving rise to this appeal.
      On January 27, 2015, the No. 14-11089 panel dismissed the appeal,
concluding that it lacked subject matter jurisdiction to hear it. The panel based
its decision on the fact that Mr. Boswell had failed to unequivocally evince an
intent to appeal in his district court pleadings, but rather had coupled his
purported notice of appeal with requests for additional or alternative district
court relief. Most relevant to this appeal, the panel in No. 14-11089 specifically
analyzed Mr. Boswell’s October 6, 2014 filing:
               On October 6, 2014, the plaintiff filed in the district
               court a pro se document entitled “Notice of Appeal to
               Civil Action . . . ,” which the district court transmitted
               to this court as a notice of appeal. The document
               requests a waiver of the filing fee for appeal or perhaps
               the two cases may be started over and combined as the
               primary relief, and leave to appeal only in the
               alternative. Thus, it does not clearly evince an intent
               to appeal, and therefore it is not effective as a notice of
               appeal. See Mosley v. Cozby, 813 F.2d 659, 660 (5th
               Cir. 1987). Further, plaintiff’s equivocation prevents
               his filing from being considered a “functional
               equivalent” of a notice of appeal. See Baily v. Cain, 609
F.3d 763, 765 (5th Cir. 2010). Accordingly, we lack
               jurisdiction, and the appeal must be dismissed. 1
      The sole basis for the instant appeal is Mr. Boswell’s October 6, 2014
filing. Because the earlier panel has already interpreted that document and
held that it does not constitute a notice of appeal or the functional equivalent


      1   January 27, 2015 Order, No. 14-11089.
                                             3
    Case: 14-11113     Document: 00513103164     Page: 4   Date Filed: 07/02/2015



                                  No. 14-11113
of a notice of appeal, we must reach the same conclusion under the Fifth
Circuit’s rule of orderliness. 2 Accordingly, we conclude, as the earlier panel
concluded, that we lack subject matter jurisdiction to hear this appeal, and the
appeal must be dismissed.
      IT IS SO ORDERED.




      2  See, e.g., Jacobs v. Nat'l Drug Intelligence Ctr., 548 F.3d 375, 378 (5th
Cir. 2008) (“It is a well-settled Fifth Circuit rule of orderliness that one panel
of our court may not overturn another panel's decision, absent an intervening
change in the law, such as by a statutory amendment, or the Supreme Court,
or our en banc court. Indeed, even if a panel's interpretation of the law appears
flawed, the rule of orderliness prevents a subsequent panel from declaring it
void.” (citations omitted)).
                                         4